DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  Claims 1-26 are pending for examination.

Information Disclosure Statement
3.  The Information Disclosure Statement (IDS) submitted on 06/30/2021 has been considered by the examiner and made of record in the application file. 

Claim Objections        
4.    Claims 2, 3, 11, 20, 23 and 24 are objected because of the following informalities:
        Claim 2, line 2, ”the candidate sequence and the sequence” should be amended to “the candidate sequence of logic values and the sequence of logic values” in order to correct antecedent basis for these limitations in the claim (referred to “sequence of logic values” on line 7 and “candidate sequence of logic values ” on lines 9-10 of parent claim 1).
        Claim 3, line 2, ”the candidate sequence and the sequence” should be amended to “the candidate sequence of logic values and the sequence of logic values” in order to correct antecedent basis for these limitations in the claim (referred to “sequence of logic values” on line 7 and “candidate sequence of logic values ” on lines 9-10 of parent claim 1).
        Claim 11, line 3, ”the second candidate sequence” should be amended to “the second candidate sequence of logic values” in order to correct antecedent basis for this limitation in the claim (referred to “second candidate sequence of logic values ” on lines 3-4 of the claim).
        Claim 20, line 1, ”the condition” should be amended to “the condition of the channel” in order to correct antecedent basis for this limitation in the claim (referred to “condition of the channel” on lines 3-4 of parent claim 18).
         Claim 23, - line 4, ”the candidate sequence to the sequence” should be amended to “the candidate sequence of logic values to the sequence of logic values” in order to correct antecedent basis for these limitations in the claim (referred to “sequence of logic values” on line 3 of parent claim 18 and “candidate sequence of logic values ” on line 2 of the claim).
                        - line 5, ”the condition” should be amended to “the condition of the channel” in order to correct antecedent basis for this limitation in the claim (referred to “condition of the channel” on lines 3-4 of parent claim 18).
         Claim 24, line 3, ”the candidate sequence to the sequence” should be amended to “the candidate sequence of logic values to the sequence of logic values” in order to correct antecedent basis for these limitations in the claim (referred to “sequence of logic values” on lines 11-12 and “candidate sequence of logic values ” on lines 13-14 of the claim).

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
5.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Consideration of Reference/Prior Art
6.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
7.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.


Claim Rejections - 35 USC § 102
8.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
9.     Claims 1, 4-10 and 14-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eom et al. (U.S. Patent Application Publication 2019/0164594, hereinafter “Eom”).
         Regarding independent claim 1, Eom discloses a method, comprising: 
           2receiving, at a memory device via a channel, first signaling associated with 3data to store at the memory device (Figs. 1-10 and accompanying texts, receiving, at a memory device 100 of Fig. 1 via a data channel DQ, first signaling associated with 3data to store at the memory device 100); 
           4sampling the first signaling based at least in part on a first reference point 5within a time domain and a voltage domain to obtain the data (Figs. 1-10 and accompanying texts, sampling the first signaling based at least in part on a first reference point VREFD1 of signal integrity SI1 5within a time domain and a voltage domain to obtain the data, as shown in Fig. 4A and accompanying texts); 
            6receiving, at the memory device via the channel, second signaling associated 7with a sequence of logic values (Figs. 1-10 and accompanying texts, receiving, at the memory device 100 via the data channel DQ, second signaling associated 7with a sequence of logic values, [0032]-[0033]); 
           8sampling the second signaling based at least in part on a second reference 9point within the time domain and the voltage domain to obtain a candidate sequence of logic 10values (Figs. 1-10 and accompanying texts, sampling the second signaling based at least in part on a second reference 9point VREFD2 of signal integrity SI2 within the time domain and the voltage domain to obtain a candidate sequence of logic 10values, as shown in Fig. 4A and accompanying texts); and
          11transmitting, by the memory device, third signaling based at least in part on a 12comparison of the candidate sequence of logic values to the sequence of logic values (Figs. 1-10 and accompanying texts, transmitting, by the memory device 100 to the host 11 in Fig. 1, third signaling based at least in part on a 12comparison of the candidate sequence of logic values to the sequence of logic values through the data channel DQ, [0079]-[0082]).
         Regarding dependent claim 4, Eom discloses the method of claim 1, further comprising: 2identifying the second signaling as associated with the sequence of logic values based at least in part on a command received by the memory device (Figs. 1-5 and accompanying texts, identifying the second signaling as associated with the sequence of logic values through the data channel DQ based at least in part on command address training of the command CMD and the address ADDR, received by the memory device 100, as shown in Fig. 3). 
       Regarding dependent claim 5, Eom discloses 1 the method of claim 4, wherein identifying the second signaling as 2associated with the sequence of logic values is based at least in part on a timing relationship 3between the command being received and the second signaling being received (Figs. 1-5 and accompanying texts, the second signaling as 2associated with the sequence of logic values through the data channel DQ is based at least in part on a timing relationship 3between the command being received through the command CMD and the second signaling being received through the data channel DQ, as shown in Figs. 3-5).  
       Regarding dependent claim 6, Eom discloses 1 1the method of claim 4, wherein the command comprises an auto 2refresh command (the command comprises an auto 2refresh command for a dynamic random access memory DRAM as well known in the art, [0004], [0031]).  
      Regarding dependent claim 7, Eom discloses 1 1the method of claim 1, wherein the second reference point is earlier or 2later within time domain than the first reference point (Fig. 4A and accompanying texts, the second reference point VREFD2 of signal integrity SI2 is earlier2 within time domain than the first reference point VREFD1 of signal integrity SI1).  
      Regarding dependent claim 8, Eom discloses 1 1the method of claim 1, wherein the second reference point is at a 2higher or lower voltage within the voltage domain than the first reference point (Fig. 4A and accompanying texts, the second reference point VREFD2 of signal integrity SI2 is higher2 voltage within the voltage domain than the first reference point VREFD1 of signal integrity SI1).  
         Regarding dependent claim 9, Eom discloses 1 the method of claim 1, further comprising: 2receiving, from a host device before receiving the second signaling, an 3indication of the sequence of logic values (receiving, from a host device 11 of Fig. 1 before receiving the second signaling, an 3indication of the sequence of logic values, Fig. 3, [0055], [0056]).
         Regarding dependent claim 10, Eom discloses 1 1the method of claim 1, further comprising: 2sampling the second signaling based at least in part on the first reference point 3to obtain the sequence of logic values (sampling the second signaling thru data channel DQ based at least in part on the first reference point VREFD 3to obtain the sequence of logic values, as shown in Fig. 5, [0063]-[0065]). 
              Regarding dependent claim 14, Eom discloses 1 the method of claim 1, further comprising: 2adjusting a time or voltage reference used by a sampler included in the 3memory device, wherein the adjusting is after sampling the first signaling and before 4sampling the second signaling, and wherein the second reference point corresponds to the 5adjusted time or voltage reference (adjusting a time or voltage reference used by a sampler 1112 in Figs. 7-8 included in the 3memory device 100, wherein the adjusting is after sampling the first signaling and before 4sampling the second signaling through data channel DQ, and wherein the second reference point VREFD2 of signal integrity SI2 corresponds to the 5adjusted time or voltage reference, as shown in Figs. 4A, 5-8 and accompanying texts).1
          Regarding dependent claim 15, Eom discloses 1 the method of claim 1, further comprising: 2activating a second sampler included in the memory device after sampling the 3first signaling, wherein a first sampler included in the memory device is operable to use the 4first reference point and the second sampler is operable to use the second reference point (Figs. 4C, 6-8 and accompanying texts, activating a second sampler 1112 of DQ2 driver 111-2 in Figs. 6-8 included in the memory device 100 after sampling the 3first signaling, wherein a first sampler 1112 of DQ1 driver 111-1 in Figs. 6-8 included in the memory device 100 is operable to use the 4first reference point VREFD1 in Fig. 4C and the second sampler 1112 of DQ2 driver 111-2 is operable to use the second reference point VREFD2, as shown in Figs. 4C, 6-8).
          Regarding dependent claim 16, Eom discloses 1 the method of claim 1, wherein the third signaling comprises an 2indication of a margin of error for the channel, the method further comprising: 3receiving, at the memory device, a command to calibrate a sampler for the 4channel (Figs 5-8 and accompanying texts, the third signaling comprises an 2indication of a margin of data bit error based on upper reference voltage VREFD_p and lower reference voltage VREFD_n for the data channel DQ, the method further comprising: 3receiving, at the memory device 100, a command to calibrate a sampler 1112 of Figs. 7-8 based on the reference voltages VREFD_p and VREFD_n for the data 4channel DQ, [0080]-[0083]).  
         Regarding dependent claim 17, Eom discloses 1 1the method of claim 1, further comprising: 2determining, based at least in part on the comparison, that a margin of error for 3the channel is deficient; and 4calibrating a sampler based at least in part on determining that the margin of 5error is deficient, wherein the third signaling comprises an indication of the calibration (Figs 5-8 and accompanying texts, determining, based at least in part on the comparison via  comparator 1112b of Fig. 8, that a margin of data bit error for 3the data channel DQ is deficient; and 4calibrating a sampler 1112 of Figs 7-8 based at least in part on determining that the margin of data bit 5error is deficient, wherein the third signaling comprises an indication of the calibration, [0080]-[0083]).
        Regarding independent claim 18, Eom discloses a method, comprising: 
          2transmitting, to a memory device via a channel, signaling associated with a 3sequence of logic values, wherein the signaling supports a determination of a condition of the 4channel (Figs. 1-4 and accompanying texts, transmitting, to a memory device 100 of Fig. 1 via a data channel  DQ, signaling associated with a 3sequence of logic values, wherein the signaling supports a determination of a condition of the data channel DQ, e.g., signal integrity SI or data eye of the data 4channel DQ in Figs. 4A-4C); 
        5receiving feedback from the memory device based at least in part on the 6signaling associated with the sequence of logic values (Figs. 1-4 and accompanying texts, receiving feedback from the memory device 100 to the host 11 of Fig. 1 via a read training operation S14 in Fig. 3 based at least in part on the 6signaling associated with the sequence of logic values of the data channel DQ); and 
       7transmitting an instruction to the memory device based at least in part on the 8feedback (Figs. 1-4 and accompanying texts, transmitting an instruction, e.g., write command for write training operation S15 in Fig. 3, to the memory device 100 based at least in part on the 8feedback).
           Regarding dependent claim 19, Eom discloses the method of claim 18, further comprising: 2transmitting a command to the memory device that indicates the signaling is associated with the sequence of logic values (Figs. 1-5 and accompanying texts, transmitting a command CMD to the memory device 100 that indicates the signaling is associated with the sequence of logic values through the data channel DQ, as shown in Fig. 3).
          Regarding dependent claim 20, Eom discloses the method of claim 18, wherein the condition of the channel comprises a margin of 2error for the channel in at least one of a time domain or a voltage domain (Figs. 4-8 and accompanying texts, the condition of the data channel DQ comprises a margin of data bit 2error for the data channel DQ in at least one of a time domain or a voltage domain,[0080]-[0083]).  
          Regarding dependent claim 21, Eom discloses 1the method of claim 20, wherein the feedback comprises an indication 2of whether the margin of error is below a threshold (Figs. 5-8 and accompanying texts, the feedback comprises an indication 2of whether the margin of data bit error is below a threshold, e.g., upper reference voltage VREFD_p for data bit value “1”, [0080]-[0083]). 
          Regarding dependent claim 22, Eom discloses 1the method of claim 20, wherein the feedback comprises an indication 2of a size of the margin of error, the method further comprising: comparing the margin of error to a threshold (Figs. 4-8 and accompanying texts, the feedback comprises an indication 2of a size of the margin of data bit error via signal integrity SI, the method further comprising: comparing the margin of data bit error to a threshold, e.g., upper reference voltage VREFD_p for data bit value “1” or lower reference voltage VREFD_n, for data bit value “0”, [0058], [0080]-[0083]). 
         Regarding dependent claim 23, Eom discloses1 the method of claim 18, wherein the feedback comprises an indication 2of a candidate sequence of logic values determined by the memory device, the method further 3comprising: comparing the candidate sequence of logic values to the sequence of logic values; and determine the condition of the channel based at least in part of the comparing (Figs. 1-4 and accompanying texts, the feedback comprises an indication 2of a candidate sequence of logic values determined by the memory device 100, the method further 3comprising: comparing the candidate sequence of logic values to the sequence of logic values; and determine the condition of the data channel DQ based at least in part of the comparing, {0079]-[0082]).       11
         Regarding independent claim 24, Eom discloses an apparatus, comprising:
              an array of memory cells operable to store data (Fig. 2 and accompanying texts, an array 120 of memory cells operable to store data, [0040]);
              3a channel operable to exchange data between the array of memory cells and a 4host device for the apparatus (Fig. 1 and accompanying texts, a data channel DQ operable to exchange data between the array 120 of memory cells of memory device 100 and a 4host device 11 for the apparatus); 
             5one or more samplers coupled with the channel and operable to determine 6logic values based at least in part on signals received via the channel, wherein at least one of 7the one or more samplers is operable to use a default reference point in a time domain and in 8a voltage domain (one or more samplers 1112 of Figs. 7-8 or 1113’ of Figs. 9-10 coupled with the data channel DQ and operable to determine 6logic values based at least in part on signals received via the data channel DQ, wherein at least one of 7the one or more samplers 1112/1113’ is operable to use a default reference point VREFD in a time domain and in 8a voltage domain, as shown in Figs. 4A-4C); and 
          9a controller coupled with the array of memory cells, the channel, and the one 10or more samplers (a controller comprising circuits 130-170 in Fig. 2 coupled with the array of memory cells 120, the data channel DQ, and the one 10or more samplers 1112/1113’ of DQ driving circuit 110 in Fig. 2 or DQ driver 111 in Figs. 7-10), the controller operable to cause the apparatus to: 
                 11receive, via the channel, signaling comprising a sequence of logic values (Figs 1-4 and accompanying texts, receive, at memory device 100 via the data channel DQ, signaling comprising a sequence of logic values); 
             13determine, using the one or more samplers, a candidate sequence of 14logic values based at least in part on the signaling and a second reference point in the time domain and the voltage domain (Figs. 1-10 and accompanying texts, determine, using the one or more samplers 1112 of Figs. 7-8 or 1113’ of Figs. 9-10, a candidate sequence of 14logic values based at least in part on the signaling and a second reference point VREFD1_p or VREFD1_n in the time domain and the voltage domain); and 
           transmit feedback to the host device based at least in part on a comparison of the candidate sequence of 14logic values to the sequence of 14logic values (Figs. 1-10 and accompanying texts, transmit feedback by the memory device 100 to the host device 11 based at least in part on a comparison of the candidate sequence of 14logic values to the sequence of 14logic values, [0079]-[0082]).
          Regarding dependent claim 25, Eom discloses the apparatus of claim 24, wherein the one or more samplers 2comprise: 3a first sampler operable to determine logic values using the default reference 4point; and 5a second sampler operable to determine logic values using the second 6reference point (Figs. 4C, 6-8 and accompanying texts, the one or more samplers 2comprise: 3a first sampler 1112 of DQ1 driver 111-1 in Figs. 6-8 operable to determine logic values using the default reference 4point VREFD1; and 5a second sampler 1112 of DQ2 driver 111-2 in Figs. 6-8 operable to determine logic values using the second 6reference point VREFD2, as shown in Figs. 4C, 6-8).
          Regarding dependent claim 26, Eom discloses the apparatus of claim 24, wherein: 2the second reference point is at a different time within the time domain than 3the default reference point; and 4the second reference point is at a different voltage in the voltage domain than 5the default reference point (the second reference point of signal integrity SI2 in Fig. 4A is at a different time within the time domain than 3the default reference point of signal integrity SI1; and 4the second reference point of signal integrity SI2 is at a different voltage in the voltage domain than 5the default reference point of signal integrity SI1, as shown in Fig. 4A, [0057]-[0058]).

Claim Rejections - 35 USC § 103
10.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
11.     Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Eom, in view of Chen et al. (U.S. Patent Application Publication 2021/0027817, hereinafter “Chen”).
         Regarding dependent claims 2 and 3, Eom teaches all the limitations of claim 1 above except for determining a match between the candidate sequence of logic values and the sequence of logic values; and 3determining, based at least in part on the match, that a margin of error for the 4channel is greater than or equal to a difference between the second reference point and the 5first reference point, (as recited in claim 2); and1 2determining a mismatch between the candidate sequence of logic values and the sequence of logic values; 3and 4determining, based at least in part on the mismatch, that a margin of error for 5the channel is less than a difference between the second reference point and the first reference 6point (as recited in claim 3).
          Chen teaches a method comprising determining a match between the candidate sequence of logic values and the sequence of logic values; and 3determining, based at least in part on the match, that a margin of error for the 4channel is greater than or equal to a difference between the second reference point and the 5first reference point; and1 2determining a mismatch between the candidate sequence of logic values and the sequence of logic values; 3and 4determining, based at least in part on the mismatch, that a margin of error for 5the channel is less than a difference between the second reference point and the first reference 6point (Figs. 4-6 and accompanying texts, determining a match, e.g., step 612 of Fig. 6, between the candidate sequence of logic values of data channel DQ in step 604 of Fig. 6 and the sequence of logic values of channel DQ with preload initial values of Te, delta_L, delta_R of Fig. 4 in step 602 of Fig. 6; and 3determining, based at least in part on the match, that a margin of error for the 4channel DQ is greater than or equal to a difference between the second reference point, e.g., eye edge of DQ in Fig. 4, and the 5first reference point, e.g., eye center of DQ in Fig. 4; and1 2determining a mismatch, e.g., step 608 or step 610 of Fig. 6, between the candidate sequence of logic values of data channel DQ in step 604 of Fig. 6 and the sequence of logic values with preload initial values of Te, delta_L, delta_R of Fig. 4 in step 602 of Fig. 6; 3and 4determining, based at least in part on the mismatch, that a margin of error for 5the channel DQ is less than a difference between the second reference point, e.g., eye edge of DQ in Fig. 4, and the 5first reference point, e.g., eye center of DQ in Fig. 46, as shown in Figs. 4-6 and accompanying texts).
        Since Eom and Chen are both from the same field of memory device, the purpose disclosed by Chen would have been recognized in the pertinent art of Eom.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chen into the teaching of Eom for the purpose of providing a method of foreground auto-calibrating a data reception window in a memory system for establishing proper timing relationships between data strobe (DQS) and data input/output (DQ) thus enables avoiding need of different delay values for the data strobe (DQS) to sample data input/output (DQ) to find a valid DQ eye, thus reducing the require time for valid DQ eye estimation and decreasing latency of system booting or operating system setup (Chen, [0004]-[0006]).
       
Allowable Subject Matter
12.   Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
13.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827